department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc pa apjp b01 scaf-159250-01 uilc memorandum for m k mortensen associate area_counsel cc sb slc attn r craig schneider attorney from john j mcgreevy senior advisor cc pa apjp subject scaf-159250-01 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b corporation c_corporation d year year year year cc pa apjp b01 scaf-159250-01 year year year year issue sec_1 where corporation a has an overpayment from year and in year corporation a merges with corporation b with corporation b surviving the merger whether interest payable on corporation a’s year overpayment may be netted against interest owed on corporation b’s year underpayment whether interest payable on corporation a’s year overpayment may be netted against interest owed on corporation d’s year underpayments where corporation b files a consolidated_return with an affiliated_group for year and year and both years have underpayments whether interest payable on corporation a’s year overpayment may be netted against interest owed on the consolidated return’s year and year underpayments whether interest payable on corporation c’s year overpayment may be netted against interest owed on corporation d’s year underpayments where corporation c files a consolidated_return with an affiliated_group for year and year and both years have underpayments whether interest payable on corporation c’s year overpayment may be netted against interest owed on the consolidated return’s year and year underpayments conclusion sec_1 because corporation a and corporation b merged with corporation b surviving and this merger complies with the requirements of sec_368 corporation b is both entitled to corporation a’s year overpayment and liable for corporation b’s year underpayment interest_netting is therefore possible interest_netting is not possible because no corporation is both entitled to corporation a’s year overpayment and liable for corporation d’s year underpayment because corporation b filed a consolidated_return for its year and year tax years corporation b is severally liable for any_tax owed on such return for either cc pa apjp b01 scaf-159250-01 year in addition because of corporation b’s merger with corporation a corporation b is entitled to corporation a’s year overpayment interest_netting is therefore possible interest_netting is not possible because no corporation is both entitled to corporation c’s year overpayment and liable for corporation d’s year underpayment because corporation c filed a consolidated_return for its year and year tax years corporation c is severally liable for any_tax owed on such return for either year in addition corporation c is entitled to its year overpayment therefore interest_netting is possible because corporation c is both liable for the year and year underpayments and entitled to its year overpayment facts for year corporation a was entitled to an overpayment which was paid sometime in year in year corporation a merged with corporation b with corporation b surviving the facts indicate that this merger was a reorganization constituting a mere change in identity form or place of organization of one corporation as described in sec_368 for year corporation b filed a form_1120 u s_corporation income_tax return it has been determined that corporation b had an underpayment for year which was paid sometime in year for year corporation c filed a form_1120 it has been determined that corporation c was entitled to an overpayment which was paid sometime in year for year corporation d filed a form_1120 and a form_1042 annual withholding_tax return for u s source income of foreign persons it has been determined that corporation d had underpayments with respect to both returns for year both underpayments were paid sometime in year the underpayments from both returns are hereafter collectively referred to as corporation d’s year underpayment beginning with the year tax_year corporations b c and d the affiliated_group together file a consolidated_return with d as the parent there is no overpayment or underpayment attributable to the affiliated group’s year consolidated_return the affiliated_group had an underpayment for its year and year tax years corporation b wants to net interest from corporation a’s year overpayment against interest due from b’s year underpayment in addition to the extent any portion of a’s year overpayment remains corporation d the parent of the affiliated_group wants to net interest from corporation a’s year overpayment against interest due from cc pa apjp b01 scaf-159250-01 corporation d’s year underpayment and the respective underpayments from the affiliated group’s year and year consolidated_returns in addition corporation d wants to net interest from corporation c’s year overpayment against interest due from corporation d’s year underpayment and the respective underpayments from the affiliated group’s year and year consolidated_returns of the underpayments discussed in this advisory you have represented that corporation c is only liable for the affiliated group’s year and year underpayments law and analysis sec_6601 requires that interest be paid_by a taxpayer if any amount of tax is not paid on or before the last date prescribed for payment which is generally the date prescribed by sec_6072 for filing the return any_tax that has not been paid on or before the return_due_date is an underpayment in addition where a taxpayer has made an overpayment with respect to any internal revenue tax sec_6611 requires that interest be paid to the taxpayer who made the overpayment neither the code nor the regulations promulgated thereunder define the term overpayment the united_states supreme court defines overpayment as any payment in excess of that which is properly due 332_us_524 see also 494_us_596 sec_6621 and establish the interest rates for both overpayments and underpayments of tax sec_6621 provides that to the extent interest is payable for any period under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by the code the net rate of interest under sec_6621 on such amounts shall be zero for such period each overpayment or underpayment is only considered once in determining whether equivalent overpayments and underpayments exist however if the full amount of the overpayment or underpayment has not been used in a netting calculation the remaining portion may be used in another netting calculation see revproc_2000_26 2000_1_cb_1257 revproc_99_43 1999_2_cb_579 sec_1501 allows affiliated corporations to file a consolidated_return with respect to income_tax a condition for filing a consolidated_return is that all members of the affiliated_group must consent to be bound by all regulations promulgated under sec_1502 id the making of a consolidated_return is considered to be such consent id sec_1_1502-6 provides that in general all members of an affiliated_group that filed a consolidated_return are severally liable for the tax for such year cc pa apjp b01 scaf-159250-01 corporation a’s year overpayment corporation b’s year underpayment where there is a corporate_reorganization there is a question of whether the surviving corporation may net its overpayments or underpayments against the merged corporation’s underpayments or overpayments the tax_court though not interpreting sec_6621 has held that the surviving corporation of a reorganization that complies with sec_368 is the same taxpayer as the merged corporation see stauffer v commissioner 48_tc_277 rev’d without reaching issue 403_f2d_611 9th cir our office believes that if a reorganization complies with sec_368 then the surviving corporation will be treated as the same taxpayer as the merged corporation here the year merger between corporation a and corporation b complies with sec_368 corporation b is therefore the same taxpayer as corporation a with respect to corporation a’s year overpayment in addition corporation b is liable for its year underpayment because corporation b is the same taxpayer with respect to the year overpayment and the year underpayment interest_netting is possible in this situation corporation d’s year underpayment as described above sec_6621 requires that the same taxpayer both be liable for the underpayment_of_tax and entitled to the overpayment_of_tax here corporation b is the same taxpayer with respect to corporation a’s year overpayment however neither corporation a nor corporation b is the taxpayer with respect to corporation d’s year underpayment therefore it is not possible to net interest from the year overpayment against interest owed on corporation d’s year underpayment the affiliated group’s year and year underpayments where a corporation files a consolidated_return such corporation is severally liable for the tax owed for the year such corporation filed a consolidated_return with the affiliated_group here corporation b was a member of the affiliated_group in year and year accordingly corporation b is severally liable for the affiliated group’s year and year underpayments in addition for the reasons described above corporation b is the same taxpayer with respect to corporation a’s year overpayment because corporation b is the same taxpayer with respect to the year overpayment and the affiliated group’s year and year underpayments interest_netting is possible in this situation before interest_netting is allowed however the service must take into account any portions of the year overpayment that has been previously used as part of a netting cc pa apjp b01 scaf-159250-01 calculation because it is only possible to use an overpayment once in a netting calculation the amount of the year overpayment that is available for interest_netting will be reduced by the amount netted against corporation b’s year underpayment corporation c’s year overpayment corporation d’s year underpayment interest_netting is not possible in this situation sec_6621 requires that the same taxpayer both be liable for the underpayment_of_tax and entitled to the overpayment_of_tax corporation c is not the same taxpayer with respect to both its own year overpayment and corporation d’s year underpayment because corporation c is not severally liable for corporation d’s year underpayment the affiliated group’s year and year underpayments interest_netting is possible in this situation as described above where a corporation files a consolidated_return such corporation is severally liable for the tax owed for the year such corporation filed a consolidated_return with the affiliated_group here corporation c was part of the affiliated_group in year and year accordingly corporation c is severally liable for the affiliated group’s year and year underpayments because corporation c is the same taxpayer with respect to its own year overpayment and the affiliated group’s year and year underpayments the affiliated_group would be entitled to interest_netting for the overlapping period to the extent corporation c’s year overpayment has not already been used in another interest_netting calculation please call if you have any further questions
